                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                           CASE NUMBER 1:20CV66

JANE ROE,                            )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )
                                     )
UNITED STATES OF AMERICA, et al.,    )
                                     )
     Defendants.                     )




     THE FEDERAL DEFENDER FOR THE WESTERN DISTRICT OF NORTH
                     CAROLINA’S OPPOSITION TO
 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST HIM IN
                      HIS INDIVIDUAL CAPACITY
                                    I.      INTRODUCTION

       Plaintiff has moved for partial summary judgment (ECF No. 76) (hereinafter “PSJ”)

alleging constitutional torts and statutory violations arising out of her federal employment, against

various government officials in their individual capacities, including Anthony Martinez, the

Federal Defender (“Defender”) for the Western District of North Carolina (“FDO”). Plaintiff filed

the instant motion despite the Defender’s pending Motion to Dismiss. ECF No. 44 (and briefing

at ECF No. 45 and 52). That motion, if granted, will dispose of all of Plaintiff’s claims against the

Defender, who respectfully requests that the Court exercise its inherent power to “control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants,” Landis v. N. Am. Co., 229 U.S. 248, 254 (1936), and decide his pending Motion to

Dismiss prior to deciding Plaintiff’s PSJ. The Defender incorporates his Motion to Dismiss and

corresponding filings by reference here.

       If, however, the Court does reach Plaintiff’s PSJ, the Court should deny it for the reasons

(a) stated herein; (b) stated in the Defender’s Motion to Dismiss and supporting filings; (c) where

applicable, in the entity and official capacity and other individual Defendants’ responses in

opposition to Plaintiff’s PSJ against them, including the Declarations and other Exhibits thereto

(ECF No. 78); (d) stated in other filings; and (e) set forth in oral arguments in this matter.

                                             II. FACTS

       The Defender incorporates herein by reference the extensive background facts relating to

him set forth in the entity and official capacity Defendants’ Opposition to Plaintiff’s Motion for

Partial Summary Judgment (ECF No. 78), at 1-10. The Defender also incorporates herein by

reference the arguments relating to due process and equal protection rights in Section III(B) of




                                                  1
ECF No. 78. Finally, the Defender also incorporates by reference the exhibits (GE) A-I submitted

on October 26, 2020 to ECF No. 94, to which he refers throughout this brief.1

        The facts and the thorough investigation into them under the Fourth Circuit’s Employee

Dispute Resolution (“EDR”) Plan reveal that there was no sexual harassment, sex discrimination,

or retaliation in the FDO against the Plaintiff, including by the Defender in his individual capacity.

Plaintiff states no claim of any violation of any constitutional or statutory law by the Defender or

anyone else. The facts also reveal that the Defender is entitled to qualified immunity. Plaintiff’s

PSJ should accordingly be denied.

1. Plaintiff removes from context various statements made in the Defender’s prior
submissions.

        As an initial matter, Plaintiff relies on facts in her PSJ relating specifically to the Defender

which she strips of essential context. For example, Plaintiff claims that the Defender “to this day”

“described his employees’ Constitutional rights are ‘non-existent’,” concluding that the

Defender’s “continued hostility towards protected rights confirms that he is not entitled to qualified

immunity.” PSJ 18. Plaintiff’s narrative distorts the argument in the Defender’s prior briefing and

removes it from necessary context. Review of the Defender’s prior argument shows that the

Defender clearly and appropriately refers to Plaintiff’s specific claims in this case. ECF No. 52, p.

18. The binding legal precedent in this case reveals that Plaintiff has no Constitutional rights of

equal protection or due process under the Fifth Amendment, the only pertinent “Constitutional”

issues. Id. (“None of the allegations in the Complaint establish that the Defender personally

violated any of Plaintiff’s non-existent Constitutional rights but instead reflect Plaintiff’s

continued attempt to impose liability on all of the Defendants, collectively, for the inadequately


1
 The Exhibits applicable to Defender in this context are primarily: ECF No. 94-1 (Declaration of William Moormann)
(“GE-A”); 94-2 (Declaration of James Parke Davis) (“GE-B”); 94-3 (Declaration of Anthony Martinez) (“GE-C”);
and 94-4 (Declaration of James Ishida) (“GE-D”).

                                                        2
pled actions of various individuals and government agencies.”)(underlining in original; bold

emphasis added). Plaintiff’s attempt to expand the Defender’s argument to include constitutional

rights every employee in the FDO may or may not have in any context is hyperbolic and should

not be permitted.

       Similarly, Plaintiff claims, “the Defender describes the First Assistant’s sexually harassing

behavior as a ‘unique opportunity for mentorship.’” PSJ 16. Plaintiff mischaracterizes the

applicable statement, again taking it far from context. ECF No. 45, pp. 3-4 (the Defender

“approved of a mentorship where she would work directly with his First Assistant, the Defender’s

highest-ranking employee. Plaintiff concedes she was provided this unique opportunity for

mentorship, while no other attorneys in the office were.”) The mentorship was “approved” by the

Defender when Plaintiff started working, long before she had any issues with the First Assistant

or-- at least-- long before she brought any issues to the Defender’s attention. GE-C ¶45. The

“unique” opportunity relates to the fact that she, as an attorney with no experience as a practicing

criminal defense litigator, was mentored by the second highest ranking attorney in the office from

the beginning of her employment. GE-B ¶¶1-3 and GE-C ¶45. As soon as Plaintiff told the

Defender nearly 11 months later that she no longer wanted the First Assistant to be her mentor, the

Defender immediately assigned her a new mentor—one who Plaintiff requested. GE-C at ¶57 and

GE C-2 Plaintiff verified her agreement via email on July 9, 2018. Id. Plaintiff’s manipulation of

these facts and statements should not stand and do not show her entitlement to summary judgment.

       Plaintiff further claims, as in her Response to the Defender’s dismissal submissions, that

there were “serious issues” in the FDO prior to her complaints which should result in individual

liability against the Defender. PSJ 18, FN 7. In support of this bald assertion, she cites January

2016 testimony provided by a WDNC judge in the context of the WDNC’s efforts to convert the



                                                 3
Community Defender Organization to an FDO. Id. Nothing in that testimony or elsewhere suggests

that any “issues” that may have existed prior to the Defender’s employment at the FDO bore any

relation whatsoever to employment discrimination (including sexual harassment or sex

discrimination), or to retaliation based on complaints thereof.

       Finally, Plaintiff’s continued efforts to rely on a lawsuit filed against the FDO’s

predecessor entity years before the Defender began working there is also misdirected. PSJ 18, FN

7. Not only did the allegations there differ significantly from the facts and allegations here, the

case was also voluntarily dismissed with prejudice prior to any substantive ruling. See ECF No.

52, p. 17, FN 10. Accordingly, that case does not provide any authority or evidence of any unlawful

“issues” in the FDO’s office or its predecessor entity, or of any other “issues” that could be applied

to find personal liability against the Defender.

2. The salient facts show that the Defender acted promptly, appropriately, and without
discriminatory or retaliatory animus.

       On August 21, 2017, Plaintiff began work as a Research & Writing (R&W) Specialist in

the FDO. GE-A ¶ 5; GE-B ¶16. The R&W Specialist position was a developmental and trial and

appellate support position for attorneys who did not have substantial career experience. GE A ¶6.

R&W Specialists are not permitted to handle their own caseloads but may be a second-chair if an

AFD is assigned to the case. GE-C ¶12. Plaintiff’s employment was uneventful and progressing

nicely for the first several months. Id. ¶¶37-38. The Defender had little direct interaction with her

during those months until the “Spring/Summer of 2018.” Id. ¶37. There was an issue with a case

Plaintiff wanted to take to trial (set for that summer). Id. ¶¶39-43. The issues were resolved, and

the Defender decided to handle the complex, egregious case personally. Id.

       Shortly before July 4, 2018, Plaintiff complained to the Defender about First Assistant

Davis raising his voice and becoming visibly angry with her in a recent meeting. GE C ¶¶ 45-46.

                                                   4
This was the first time Plaintiff brought any type of issue with the First Assistant to the Defender’s

attention. Id. As he reflected on that information, the Defender determined the best way to handle

it would be to give both Plaintiff and First Assistant Davis a chance to “clear the air” in his presence

and accordingly called both to his office. Id. ¶47. On July 5, 2018, they met, and almost

immediately Plaintiff said she did not want to discuss anything with First Assistant Davis there, so

the Defender asked him to leave the meeting, which he did. GE C ¶48; GE B ¶34. Plaintiff’s

primary focus was concern regarding her performance, but she mentioned that the First Assistant

had offered her a ride home and waited in the lobby, and at some point used the word

“uncomfortable” in relation to the First Assistant. GE C ¶¶50-55.

       The Defender asked Plaintiff what she meant by “uncomfortable,” and if she was alleging

sexual harassment, to which Plaintiff said she was not, and specifically asked the Defender not to

report or otherwise escalate. Id. To the Defender, this reasonably seemed to be a communication

issue between Plaintiff and the First Assistant, and Plaintiff appeared to be satisfied with the

proposed resolution. Id. When the First Assistant re-joined the meeting, the discussion focused on

the breakdown of the mentoring relationship and Plaintiff’s failure to follow the First Assistant’s

instructions. Id. ¶56. After the meeting, with Plaintiff’s and the First Assistant’s agreement, the

Defender promptly reassigned Plaintiff a new mentor. GE C ¶57. Plaintiff emailed the Defender

to recap her concerns, and that email (GE C-2) only addressed the issue of her performance being

satisfactory. GE C ¶57 & GE C-2. Based on these events, the Defender reasonably concluded that

the issues between the two were typical work-related disagreements having nothing to do with

Plaintiff’s gender and that they had been resolved. Id.

       On Friday, July 20, 2018, the Defender announced a new organizational structure

inadvertently identifying Plaintiff as reporting, in part, to the First Assistant. Id. ¶¶ 59-60 GE C-3.



                                                   5
The Defender realized his mistake (based on the prior work-related mentorship issues), called

Plaintiff on either Monday or Tuesday of the next week to apologize for it, and promptly corrected

the mistake. Id. ¶¶61-66. In the following few weeks, the FDO finalized its preparations to convert

the R&W Specialists to AFDs. Plaintiff and the other R&W Specialist (who was male) were

officially converted to those positions on August 20, 2018. GE-C ¶27.

3. Plaintiff complains of sexual harassment, and an investigation is initiated.

        On August 10, 2018, Plaintiff emailed the Defender claiming to recap an August 9

conversation they had; however, several of the issues did not accurately reflect the conversation,

including her claim for the first time that the First Assistant had sexually harassed her. GE C ¶¶79-

80. In the previous meeting in early July, Plaintiff specifically said she was not reporting sexual

harassment, and asked the Defender not to report or escalate it. GE C ¶80; see ¶¶51-55. When

Plaintiff raised the allegation, and pursuant to the EDR Plan, the Defender promptly reported the

claim to Circuit Executive Ishida, and discussed initiating an investigation, which Chief Judge

Gregory swiftly did. GE C ¶¶80-83; GE D ¶7. On August 17, 2018, the Defender responded (GE

C-7) to Plaintiff’s email addressing the points Plaintiff raised in her August 10 e-mail.

        After August 17, 2020, the Defender was not involved in the EDR process except that he

“was interviewed by the investigator … and worked with a mediator.”2 Id. ¶83. It was his

understanding that Plaintiff continued to telework during the Fourth Circuit’s investigation and

that there were no issues, as none had been reported to him or to her supervisor. Id. ¶¶93-94. In or

around March 2019, the Defender heard from the mediator, who explained that the Plaintiff had


2
  The Defender did not draft, advise about, or administer the EDR Plan. Any issues Plaintiff claims relating
to the substance, procedure, or any other grievance she has about the EDR Plan itself, therefore, are
irrelevant to and cannot be considered in relation to her allegations against the Defender. In this case, the
Defender properly followed the EDR Plan, which was properly administered by the appropriate officials.
Plaintiff was not denied any “rights” under the EDR Plan.


                                                     6
accepted a new position within the Fourth Circuit and was transitioning from her employment at

the FDO. Id. ¶¶113-114. Therefore, any alleged (but denied) issues relating to the EDR process

following August 17, 2018 are inapplicable to the Defender, who cannot be held individually liable

for any of those allegations. Most of Plaintiff’s arguments relate to that process and, in fact, the

EDR process is the only one of the many “special factors counseling hesitation” addressed by

Plaintiff in support of her Bivens claim in this case.

4.      Plaintiff’s claims that she was subjected to sexual harassment, discrimination, and
retaliation after she began telework are without merit.

        In her PSJ, Plaintiff points to two specific instances occurring after she went on telework3

she claims constitute conduct for which the Defender should be personally liable. PSJ, p. 5. First,

she claims that an FDO employee [Peter Adolf, not the Defender or the First Assistant]4 dressed

in a judicial robe as Justice Kavanaugh and wore a “beer-guzzler helmet” costume to a 2018 office

Halloween party she did not attend. Id.; see also Compl., ¶346. She concludes that this costume

constituted “hostile and demeaning treatment” against her.5 There is simply no rational basis for

Plaintiff’s conclusion that this costume was directed towards her, was “offensive,” was related to

anything other than Justice Kavanaugh’s “I like beer” testimony, specifically, or was “mocking

and threatening women who complained,” especially when the situation is placed in the

appropriate context. Comp. ¶347; More importantly, she does not argue—nor can she—that the


3
  Plaintiff also takes issue with the length of time she teleworked, but it is indisputable that was not within
the Defender’s control. She also had a newly assigned private office in Charlotte where she could have
returned to work at any time she wanted. GE A ¶¶ 35-36; 39-41; A-15a and 15b.
4
  Plaintiff claims the individual was “her Team Leader.” Id. He was “a” Team Leader, but he was not “her”
Team Leader at the time, which the applicable organizational chart for the relevant period clearly shows.
GE-C ¶94; C-10.
5
  At the time, the beer funnel hat was the widespread subject of various “memes,” cartoons, and a staple of
comedians satirizing Justice Kavanaugh’s “I like beer” testimony in his then-recent Senate confirmation
hearings. See Exhibit A, October 6, 2018 New Yorker “Daily Cartoon”; see also
https://twitter.com/TheDailyShow/status/1049733462683504641?s=20 October 9, 2018 “tweet” posted by
“The Daily Show with Trevor Noah.”


                                                      7
Defender was personally involved in the costume or its selection in any way. The Defender should

not be personally liable to Plaintiff for another employee’s objectively innocuous costume worn

to an office party Plaintiff did not attend.

        Plaintiff also claims that her co-workers made “belittling jokes about meeting her at Waffle

House” and comparing her to “Where’s Waldo” while she was on telework. PSJ 5. She then

determines that the comments constitute unlawful sexual harassment, discrimination, or retaliation

against her that should be imputed to the Defender individually. However, she does not (and

cannot) allege that the Defender attended the meeting, much less that he condoned, solicited,

encouraged, or was even made aware of the comments before or after the fact. Plaintiff never

reported these comments to him or, to the Defender’s knowledge, to any other supervisor at the

FDO (GE-C ¶94), yet now contends that she is entitled to monetary damages from him for those

employees’ comments. The comments, while perhaps insensitive, also bear no relation to

Plaintiff’s (or anyone’s) gender or to complaints she made to the Defender or anyone else, much

less do they constitute violations of constitutional or statutory rights. Like Plaintiff’s other

allegations, these do not entitle Plaintiff to summary judgment in her favor.

5.     Neither the investigation nor the “disciplinary action” taken in this case support any
findings of gender discrimination, sexual harassment, or retaliation.

        The investigation unequivocally revealed no sexual harassment, discrimination, or

retaliation, unlawful or otherwise, occurred at the FDO. GE-C ¶¶104-105. Plaintiff claims,

however, that, since “disciplinary action” was taken following the investigation, there was

necessarily a finding of unlawful sexual harassment, sex discrimination, and retaliation against the

Defender. PSJ 3. The reality is that certain management and communication issues were found to

be present in the workplace at the FDO. GE C ¶98. While disciplinary action “may” be taken in

the context of an EDR wrongful conduct finding, there is nothing in the EDR Plan or elsewhere

                                                 8
prohibiting discipline or counseling of employees for other reasons, even if the reasons are

identified during an investigation into “wrongful conduct.” GE-D ¶9, (“[t]he investigative report

was shared with Chief Judge Gregory . . . to determine whether Mr. Martinez had engaged in any

misconduct and whether any action was necessary to address any findings of misconduct or

workplace concerns against Mr. Martinez.”). The nature of the disciplinary action here does not

reveal any unlawful or “wrongful” conduct (as defined in the EDR Plan), including anything

attributable to the Defender in his individual capacity or otherwise and there “has been no finding

that [he] ever engaged in of [sic] harassment, discrimination, or retaliation.” GE C ¶¶97-105.

                                      LEGAL STANDARD

       A district court shall grant summary judgment in favor of a movant if the party “shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party[.]” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 247-48 (1986). The evidence must be viewed in favor of the nonmovant, and all

“justifiable inferences” must be drawn in its favor. Id. at 255; Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).

                                     LEGAL ARGUMENT

       This case presents novel Bivens claims. The Plaintiff’s claims differ in a constitutionally

meaningful way from previous Supreme Court Bivens decisions, present a “new Bivens context,”

and special factors counsel hesitation in implying a Bivens remedy. Ziglar v. Abbasi, 137 S.Ct.

1843 (2017); Tun-Cos v. Perrotte, 922 F.3d 514 (4th Cir. 2019). Additionally, qualified immunity

bars the individual claims against the Defender. Not only should the Plaintiff’s PSJ be denied, all

claims against the Defender should be dismissed.



                                                 9
       A. Qualified Immunity requires dismissal of this case against the Defender.

       The Defender raised and briefed the defense of qualified immunity in his MTD. ECF No.

44-45, 52. This immunity defense is “an entitlement not to stand trial or face the other burdens of

litigation” prior to “the resolution of the essentially legal question whether the conduct of which

the plaintiff complains violated clearly established law.” Mitchell v. Forsyth, 472 U.S. 511, 526

(1985) (emphasis added). “Litigation . . . exacts heavy costs in terms of efficiency and expenditure

of valuable time and resources that might otherwise be directed to the proper execution of the work

of the Government,” and a defendant entitled to dismissal on the pleadings should “be free from

the burdens of discovery” and the “concerns of litigation,” including this MSJ. Ashcroft v. Iqbal,

556 U.S. 662, 685-86 (2009). Courts “are impelled to give real content to the concept of qualified

immunity for high-level officials who must be neither deterred nor detracted from the vigorous

performance of their duties.” Id. at 686. Accordingly, the Motion to Dismiss should be decided

prior to this Motion and should be granted.

           1. Plaintiff fails to allege plausibly that the Defender personally violated her
              constitutional rights.

       Because officials must have clear notice that their own specific actions are unconstitutional

before they can be held liable in damages, see Iqbal, 556 U.S. at 676, step one of the qualified

immunity test asks whether the plaintiff has plausibly alleged the violation of a right. Id.

Specifically, in a Bivens action, “a plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution,” id., because “each

Government official, his or her title notwithstanding, is only liable for his or her own misconduct,”

id. at 677, and a plaintiff must plausibly allege facts as to each defendant’s particular actions.

Plaintiff cannot overcome qualified immunity here because she fails to plausibly allege that the

Defender has personally violated any constitutional rights.

                                                 10
       Plaintiff’s pleading insufficiency is not remedied by reference to Judiciary policy, codes of

conduct, the Criminal Justice Act’s provisions relating to Federal Defender Offices, law review

articles, or other non-constitutional sources. Whether viewed as “an unadorned, the-defendant-

unlawfully harmed-me accusation,” Iqbal, 556 U.S. at 678, or an impermissible theory of

“supervisory liability,” see id. at 677, Plaintiff’s allegations are insufficient to overcome qualified

immunity and to establish a plausible claim that the Defender, “through [his] own individual

actions, has violated the Constitution.” Id. at 676.

       Plaintiff attempts to implicate the “Defendants,” generally, throughout her PSJ. However,

where there are “only collective references to defendants,” the allegations fail to “adequately state

a Bivens claim . . . . ” Marcilis v. Township of Redford, 693 F.3d 589, 596 (6th Cir. 2012) (citing

Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)); see also Grieveson v. Anderson, 538

F.3d 763, 778 (7th Cir. 2008). When a complaint like Plaintiff’s “makes only categorical

references to ‘Defendants,”’ it fails to “‘allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.”’ Marcilis, 693 F.3d at 596-97; see also

Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (complaint's “undifferentiated contention

that ‘defendants' infringed” plaintiff's rights failed to state a claim); Matthews v. Bergdorf, 889

F.3d 1136, 1144 (10th Cir. 2018) (“Before a court may undertake the proper analysis, the

complaint must ‘isolate the allegedly unconstitutional acts of each defendant’; otherwise the

complaint does not ‘provide adequate notice as to the nature of the claims against each’ and fails

for this reason.”). Plaintiff’s sweeping collective allegations against “Defendants” do not state

plausible claims against the Defender in his individual capacity.

       Similarly, Bivens liability cannot be established solely on a theory of respondeat superior.

Iqbal, 556 U.S. at 676 (“Based on the rules our precedents establish, respondent correctly concedes



                                                  11
that Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). Because vicarious liability is inapplicable

to Bivens suits, a plaintiff must plead that the Government-official defendant, through the official’s

own individual actions, violated the Constitution.6 Here, Plaintiff offers no specific allegations

against the Defender that plausibly state any Constitutional violation.

             2. Plaintiff fails to define any Constitutional right with the appropriate level of
                specificity.

         The Supreme Court has “repeatedly told courts . . . not to define clearly established law at

a high level of generality.” Kisela v. Hughes, -- U.S. --, 138 S.Ct. 1148 (2018) (per curiam).

Similarly, the Fourth Circuit has instructed, “we must first define the right at the ‘appropriate level

of specificity,’” Booker v. South Carolina Dept. of Corrections, 855 F.3d 533, 539 (4th Cir. 2017)

(citing Wilson v. Layne, 526 U.S. 603, 615 (1999)). Plaintiff’s generalized proposition that the

Defender “should know” what sexual harassment or discrimination is does not define the issue at

the appropriate level of specificity. Booker, 855 F.3d at 539 (citing Wilson, 526 U.S. at 615).

         Plaintiff has failed to allege with the appropriate specificity that the Defender violated her

constitutional rights in promptly reporting her allegation of sexual harassment against the First

Assistant pursuant to the EDR Plan or in any other way. She has also failed to allege with the

appropriate specificity exactly what “affirmative conduct” the Defender engaged in that “played a

role in” the alleged “discrimination.” PSJ 2. To the contrary, Plaintiff’s allegations against the

Defender primarily focus on what she feels he and the other Defendants failed to do, not what was

affirmatively done. PSJ 4. In any event, Plaintiff clearly seeks to merge all claims against all



6
 Even in the context of Title VII upon which Plaintiff relies, Plaintiff would be foreclosed from pursuing her claims
against the Defender in his individual capacity, as individuals are not liable under Title VII. See Lissau v. Southern
Food Service, Inc., 159 F.3d 177, 178 (4th Cir. 1998)(holding: “employees are not liable in their individual capacities
for Title VII violations.”)

                                                         12
Defendants to overcome dismissal, but her strategy does not align with the precedent and her

corresponding obligations to recognize and abide by that precedent.

        Plaintiff claims “it has long been clearly established that government officials who

“conscious[ly] fail[ed] to act on, “acquiesced” in, or “d[i]d nothing” in response to sexual

harassment are not entitled to qualified immunity. PSJ 15-16. She relies upon several decisions

inapplicable to the Defender in his individual capacity, some of which do not even address

individual liability or qualified immunity. Id., citing, e.g., Bohen v. City of East Chicago, 799 F.2d

1180 (1986) (42 U.S.C. §1983 case against an employer with no claim of individual liability or

qualified immunity issues) 7; Feminist Majority Found. v. Hurley, 911 F.3d 674, 704 (4th Cir. 2018)

(Title IX and §1983 case finding individual defendant/college President entitled to qualified

immunity because, like here, there was no ‘controlling authority nor a robust consensus of cases

of persuasive authority [which] clearly established the pertinent right at the time of the wrongful

conduct alleged in the Complaint.”)

        Similarly, Plaintiff again relies upon portions of Title VII and EEOC Guidance in an effort

to hold the Defender individually liable to her. The Defender incorporates his MTD Reply (ECF

No. 52, §III) addressing the same Title VII issues previously raised by Plaintiff and why they

cannot be used to justify imposition of individual liability on the Defender. The June 2020 Bostock

v. Clayton Cty., Georgia, 140 S.Ct. 1731 (2020) decision cited by Plaintiff in her PSJ is a prime




7
  Incidentally, the underlying facts in these cases differ significantly from those raised by Plaintiff. Bohen,
for example, involved claims against an employer relating to multiple instances for several years of:
physical sexual assault, constant discussions of explicit sexual matters by co-workers and supervisors alike,
continual obscene comments and “filthy talk,” a requirement by Bohen’s supervisor that she use the
bathroom with the door open, suggestion by a Captain in the Department that Bohen should be raped, and
implications that she was a lesbian because she failed to engage in the proposed acts. These are the types
of “severe or pervasive” facts (unlike the amorphous facts Plaintiff alleges) that have been found to meet
the definition of actionable sexual harassment by the Supreme Court, the Fourth Circuit, and courts across
the country.
                                                      13
example of the challenge Plaintiff cannot overcome regarding her Title VII arguments. Bostock

holds that Title VII’s definition of “sex” encompasses discrimination based on sexual orientation

and gender identity. Id. at 1754. (“In Title VII, Congress adopted broad language making it illegal

for an employer to rely on an employee's sex when deciding to fire that employee. We do not

hesitate to recognize today a necessary consequence of that legislative choice: An employer who

fires an individual merely for being gay or transgender defies the law.”) (emphasis added).The

Court’s decision nowhere discusses or suggests that an individual, like the Defender here, can be

held personally financially responsible under Title VII.8 Individual liability in Bostock like the

type Plaintiff seeks would have violated well-settled law and, accordingly, was not an issue before

the Court. Plaintiff should not be permitted to conflate these Title VII issues with Bivens claims,

applying the parts of each theory that benefit her and discounting the ones that do not.

        These cases and the majority of the other cases and other materials Plaintiff cites are

irrelevant, as they: (a) are not Bivens cases; (b) do not apply the Supreme Court’s required

standards set forth in Chappell v. Wallace, 462 U.S. 296 (1983) and in Abbasi (and most predate

Abbasi) and (c) involve statutory claims relating to state actors dissimilar to Plaintiff’s claims here,

which are pursued directly under the Fifth Amendment. In short, Plaintiff cites no controlling case

or consensus of cases which have the requisite specificity required to overcome the Defender’s

qualified immunity; accordingly, Defendants are entitled to qualified immunity.




8
  For clarification, as the investigation in this case revealed, the Defender did not sexually harass,
discriminate against, or retaliate against the Plaintiff in any capacity- official or individual. Complete
arguments as to the official capacity claims are contained in ECF No. 78.
                                                   14
           3. The judicially-implied Bivens remedy should not be extended to this new
              context because special factors caution hesitation.

       As noted, and as alleged by Plaintiff (Compl.¶11), it is Bivens and its progeny that control

the issues in this case, not the statutory 42 U.S.C. § 1983, Title VII, and Title IX issues examined

in the majority of cases cited by Plaintiff. The Bivens claims alleged here differ in constitutionally

meaningful ways from previous Supreme Court Bivens cases, and special factors counsel hesitation

in implying a Bivens cause of action here. See Abbasi, 137 S.Ct. 1843. Plaintiff cannot overcome

a motion to dismiss, nor can she be granted summary judgment.

       a. The Supreme Court has made clear that the Abbasi framework now controls.

       Plaintiff argues that Defendants are liable under Davis v. Passman, 442 U.S. 228 (1979)

because the Fifth Amendment provides a cause of action for sex discrimination, PSJ 13, and the

Supreme Court “has never overruled Davis,” PSJ 14. The Supreme Court has, however,

emphasized that Davis was “decided before the Court’s cautionary instructions with respect to

Bivens suits,” and “the Chappell framework . . . now controls.” Abbasi, 137 S.Ct. at 1859. Building

on Chappell v. Wallace, and other post-Davis cases, the Abbasi Court established a “framework

that now must be applied in determining whether a Bivens remedy is available against federal

officials.” Tun-Cos, 922 F.3d at 522. “Under the Abbasi framework, a court must determine (1)

whether the case presents a “new Bivens context” and (2) if the context is new, whether there are

“special factors counseling hesitation in the absence of affirmative action by Congress.” Id.

(emphasis in original).

       b. This case presents a “new Bivens context.”

       Application of the precedential Abbasi framework reveals that Plaintiff’s claims differ in

constitutionally meaningful ways from Davis, and, therefore, present a “new Bivens context.”

While Davis dealt with an elected Congressman-employer, this case deals with “a new category

                                                 15
of defendants” – including an appointed Unit Executive Federal Defender. If a “new class of

defendants” are at issue, as in this case, the “claim arises in a new context” and proceeds to

consideration of special factors. Hernandez v. Mesa, 140 S.Ct. 735, 743 (2020).

       Because “the new-context inquiry is easily satisfied,” Abbasi, 137 S.Ct. at 1865, and “even

a modest extension is still an extension,” id. at 1864, each of the below constitutionally meaningful

differences, in addition to the “new class of defendants,” demonstrate that Plaintiff’s claims present

a “new Bivens context,” Id. at 1865; Tun-Cos, 922 F.3d at 523. The Court, then, must determine

whether special factors counsel hesitation before implying a Bivens remedy. Previously identified

“special factors” include: (1) the rank of officers involved (in Davis, the case involved an elected

Congressman-employer, whereas this case involves an appointed Unit Executive employee in his

individual capacity); (2) different constitutional rights at issue (in Davis, the case involved a Fifth

Amendment Due Process Clause claim, whereas this cases also involves claims under the Fifth

Amendment Equal Protection Clause); (3) the statutory or legal mandate under which the officials

operated (this case involves the Fourth Circuit’s EDR Plan, whereas Davis had no such process);

(4) the Civil Service Reform Act (“CSRA”)(in Davis, the Court did not address the CSRA, whereas

in this case the CSRA is directly at issue as supported by Second, Fourth, Ninth, and Eleventh

Circuit decisions); (5) judicial independence (in Davis, the case involved an internal Congressional

personnel decision with no risk to judicial independence, whereas in the present case the Plaintiff

argues that the Court should invalidate the Fourth Circuit’s EDR Plan (and by extension the Model

EDR Plan upon which all Circuit EDR Plans are based) which manages internal judiciary matters);

(6) policy challenges (in Davis, the case did not present policy issues, whereas in the present case

Plaintiff challenges the Fourth Circuit’s EDR Plan by seeking to hold Defender personally liable

in damages for policies not created by him or by his office); and (7) the availability of remedies



                                                  16
under the EDR Plan (in Davis, it was “damages or nothing,” whereas here Plaintiff had ample

remedies under the EDR Plan that she chose not to pursue). Each of these differences is

constitutionally meaningful. This Court should not imply a Bivens remedy because “the new-

context inquiry is easily satisfied,” Tun-Cos, 922 F.3d at 523, and “‘even a modest extension is

still an extension’ for purposes of the new-context analysis.” Tun-Cos, 922 F.3d at 525 (quoting

Abbasi, 137 S.Ct. at 1864). Plaintiff is not entitled to summary judgment.

                    c. Special factors counsel hesitation.

       Because Plaintiff’s constitutional claims “meaningfully differ” from the claims in Davis,

the Court must proceed to determine whether special factors counsel hesitation before implying a

Bivens remedy. “In determining whether ‘special factors’ are present, [courts] focus on whether

Congress might doubt the need for an implied damages remedy.” Tun-Cos, 922 F.3d at 525

(quoting Abbasi, 137 S.Ct. at 1858) (emphasis added). Courts should not extend “the application

of Bivens to [a] new context [if doing so] causes [the court] to hesitate.” Tun-Cos, 922 F.3d at 528

(emphasis added).

       Extending this novel Bivens remedy “causes hesitation” as it raises substantial questions

regarding separation of powers. Tun-Cos “raised the substantial question of whether Congress

would want plaintiffs to have a money damages remedy against [federal officials].” Id. Applying

these standards, Plaintiff’s arguments fail because there is strong reason to believe not only that

“Congress might doubt” the need for an implied damages remedy, but Congress has stated its

doubt and has declined to create any legislation on the topic, as recently as June of 2018.

       The only special factor that Plaintiff addresses in her PSJ is whether the EDR Plan provides

an alternative, existing process precluding the implication of a Bivens remedy. Plaintiff argues that

it does not because, according to Plaintiff, she had “no alternative form of judicial relief.” PSJ 15.



                                                 17
   (1) The EDR Plan provides an alternative, existing process that precluding a Bivens
       remedy.

       Although “an alternative remedial structure . . . alone may limit the power of the Judiciary

to infer a new Bivens cause of action,” Abbasi, 137 S.Ct. at 1858, the absence of a damages remedy

standing alone is insufficient to extend Bivens liability. Schweiker v. Chilicky, 487 U.S. 412, 421–

22 (1988)(“The absence of statutory relief for a constitutional violation ... does not by any means

necessarily imply that courts should award money damages against the officers responsible for the

violation.”); United States v. Stanley, 483 U.S. 669, 683 (1987)(“[I]t is irrelevant to a ‘special

factors’ analysis whether the laws currently on the books afford [plaintiff] an ‘adequate’ federal

remedy for his injuries”). As the Fourth Circuit explained last year:

       The plaintiffs are correct that the protections provided by the INA do not include a money
       damages remedy . . . . But this misses the point, for the relevant question “is not what
       remedy the court should provide for a wrong that would otherwise go unredressed” but
       instead “whether an elaborate remedial system . . . should be augmented by the creation of
       a new judicial remedy.” Bush, 462 U.S. at 388, 103 S.Ct. 2404 . . . .

Tun-Cos, 922 F.3d 527.

       Plaintiff’s argument that a “judicial remedy” must be provided has been expressly rejected

as a basis for implying a Bivens cause of action because a judicially-created cause of action “is not

an automatic entitlement,” Wilkie v. Robbins, 551 U.S. 537, 550 (2007), and “even in the absence

of an alternative [remedial scheme],” courts must “pay[] particular heed . . . to any special factors

counseling hesitation.” Id. As the Court stated in Hernandez:

       Congress's decision not to provide a judicial remedy does not compel us to step into its
       shoes. “The absence of statutory relief for a constitutional violation . . . does not by any
       means necessarily imply that courts should award money damages against the officers
       responsible for the violation.” Schweiker, 487 U.S. at 421–422 . . . .

Hernandez, 140 S.Ct. at 750.

       Moreover, the Supreme Court has not limited “alternative, existing process” to a “judicial

remedy” but rather “the question [is] whether any alternative, existing process for protecting the
                                                 18
interests amounts to a convincing reason for the Judicial Branch to refrain from providing a new

and freestanding remedy in damages.” Wilkie, 551 U.S. at 550 (emphasis added). “Alternative,

existing process” includes “administrative, statutory, equitable, and state law remedies.” Vega v.

United States, 881 F.3d 1146, 1154 (9th Cir. 2018). The Fourth Circuit’s EDR Plan undoubtedly

provides an existing, alternative process. See Plan, § 12.

         Plaintiff’s belief that she would not have been provided meaningful remedies is entirely

speculative because she withdrew9 her claim before the remedial phase. Her belief is predicated

on a misunderstanding of rights and available options for resolution in the counseling phase under

the EDR Plan, compared to rights, remedies, and review available during the formal complaint

phase of the EDR Plan, Id. In the request for counseling phase, the parties may voluntarily agree

to a resolution but cannot be forced to take particular action. In contrast, during the formal

complaint phase, after adjudication of a formal complaint, a chief judge or designated judicial

officer could order any “make-whole” remedies contemplated under the EDR Plan against any

employing office, including a Federal Public Defender organization, see EDR Plan, ¶¶ 10.B.e. &

12. Specifically, the Chief Judge or designated judicial officer “acting pursuant to ¶ 10 or ¶ 11 of

this Plan,” finding a “substantive right protected by this Plan has been violated,” may “[o]rder a

necessary and appropriate remedy.” EDR Plan, ¶ 10. Remedies “include, but are not limited to”




         9
           The failure to exhaust remedies under the EDR Plan is a standalone basis for prohibiting this Bivens action,
since Plaintiff “failed to avail [her]self of the very administrative procedures [s]he attacks as inadequate”); cf.
Mirmehdi v. United States, 689 F.3d 975, 982 (9th Cir. 2012) (declining to imply a Bivens remedy when plaintiffs
have sought alternative relief “through not one but two different remedial systems”). “The purpose of denying a
[Bivens] private cause of action to federal employees is to ensure that they do not bypass comprehensive and carefully-
balanced statutory and administrative remedies in order to seek direct judicial relief.” Hall v. Clinton, 235 F.3d 202,
205 (4th Cir. 2000) (citation omitted). This is especially true in this case where Plaintiff withdrew her Chapter X claim
after obtaining a Fourth Circuit clerkship and did not file a formal complaint under the EDR Plan.



                                                          19
placement, promotion, back pay and associated benefits, records modification and/or

expungement, equitable relief, and other remedies. EDR Plan, ¶ 12.

        Plaintiff does not distinguish the Second, Third, and Fourth Circuit decisions which have

found that circuit EDR Plans do, in fact, provide meaningful relief and preclude a Bivens action.

Semper v. Gomez, 747 F.3d 229, 243 (3d Cir. 2014); Dotson v. Griesa, 398 F.3d 156, 171 (2d Cir.

2005); Kostishak v. Mannes, 145 F.3d 1325, *2-7 (4th Cir. 1998) (unpub.); see also Drone v. Duff,

2017 WL 6383607 *2 (E.D. Va. Dec. 14, 2017) (USDC-EDVA’s EDR Plan provided meaningful

review by judicial officers).10

     (2) Judicial employment counsels hesitation.

        The Second, Third, Ninth, and Eleventh Circuits have determined that Judiciary Branch

employment is a special factor that counsels hesitation because “Congress’s omission of review

rights [under the CSRA] for judicial branch employees was not inadvertent and, therefore,

preclude[s] pursuit of a Bivens claim.” Dotson, 398 F.3d at 169 (rejecting probation officer’s

Bivens claim for racial discrimination); Semper, 747 F.3d at 237 (in rejecting probation officer’s

Bivens claim, “it is undisputed that the CSRA precludes current or former federal employees from

bringing a Bivens damages action for alleged constitutional violations arising out of the

employment context”); Blankenship, 176 F.3d at 1195 (denying federal court reporter’s Bivens

action holding “that the CSRA precludes a Bivens remedy in this case”); Lee, 145 F.3d at 1276

(CSRA precludes probation officer’s Bivens claim). Additionally, although not dealing with a

Judiciary employee, the Supreme Court has rejected a damages remedy for federal employees


10
  The Ninth and Eleventh Circuits have found it unnecessary to reach the issue of the adequacy of the EDR Plan
because the Civil Service Reform Act (CSRA) is a remedial scheme, and Congress’ omission of Judiciary employees
was not inadvertent. Blankenship v. McDonald, 176 F.3d 1192, 1194-96 (9th Cir. 1999) (finding CSRA as adequate
remedial scheme); Lee v. Hughes, 145 F.3d 1272, 1273-77 (11th Cir. 1998) (same).



                                                      20
whose claims arise out of a federal employment relationship. Bush v. Lucas, 462 U.S. 367, 368

(1983). This Court should follow those courts.

   (3) Judicial independence counsels hesitation.

       The Federal Judiciary has long taken the position that the Judicial Branch must have control

over its employees and workplace management to ensure both the independence, and the

appearance of independence, of its decisions. Dotson, 398 F.3d at 175. The “judiciary's internal

governance system is a necessary corollary to judicial independence.” Id. (internal citations

omitted). “Congress has indicated on a number of occasions that employment disputes within the

Judicial Branch implicate a special set of circumstances, including the doctrine of separation of

powers and the protection of the independent judiciary.” Semper, 747 F.3d at 240. Congressional

action in withholding CSRA review rights from judicial branch employees was not inadvertent,

Dotson, 398 F.3d at 169, and, in fact, the CSRA’s history evidences Congress’s deliberate decision

to exclude judicial branch employees from the CSRA’s review process. Id. at 170; In Re Golinski,

587 F.3d at 962 (“History reveals that Congress intended the Judiciary to have . . . the ability to

manage its own personnel and adjudicate workplace complaints.”).

       Congress has also considered and rejected the extension of the Congressional

Accountability Act’s (CAA’s) “coverage to employees of the judicial branch.” Dotson, 398 F.3d

at 173. “The Judicial Conference of the United States submitted [a] report in 1996, telling

Congress: ‘The judicial branch is committed to providing the general protections of the CAA laws

in a manner that preserves judicial independence and the decentralized administration of the

federal courts.’” In Re Golinski, 587 F.3d at 962 (quoting Judicial Conference of the United States,

Study of Judicial Branch Coverage Pursuant to the Congressional Accountability Act of 1995

(Study) 2-3 (1996)). “As part of that commitment, the Judicial Conference reported that it was



                                                 21
developing ‘a plan to provide the rights, protections, and remedies similar to the CAA.’” In re

Golinski, 587 F.3d at 963 (quoting Study at 15). That Plan became the Model EDR Plan, which

the Fourth Circuit adopted.

       On June 20, 2018, a Senate Judiciary Committee hearing addressed Judiciary workplace

misconduct, sexual harassment, and EDR Plans (including remedies). Senate Judiciary Committee

Hearing Confronting Sexual Harassment and Other Workplace Misconduct in the Federal

Judiciary, 115 Cong. (June 20, 2018), https://www.judiciary.senate.gov/meetings/confronting-

sexual-harassment-and-other-workplace-misconduct-in-the-federal-judiciary. As part of that

hearing, Senator Grassley stated that Congress may have to take action to address sexual

harassment in the Judiciary, id. at 1, considering the CAA, id. at 4, to provide “meaningful

remedies,” id. at 2. Administrator Duff responded, describing the EDR process and Judiciary

improvements to it, and the handling of misconduct within the Judiciary, id. at 18-28. When

Senator Tillis raised the possibility of congressional action, Director Duff responded that such

action was “unnecessary,” and “with regard to misconduct, we have a very healthy review system,”

and for Congress to interfere with the independence of the Judiciary would be “unconstitutional,”

id. at 25-26. This hearing brings into sharp focus the separation of powers issue and highlights

why Congress has consistently chosen not to dictate internal Judiciary personnel practices.

       In the aftermath of the hearing, and in the aftermath of Abbasi, Congressional silence is

relevant and telling, see Abbasi, 137 S.Ct. at 1862, and demonstrates that the failure to enact

legislation to provide for a damages remedy was “not inadvertent.” See Dotson, 398 F.3d at 169

(“Congress’s omission of review rights [under the CSRA] for judicial branch employees was not

inadvertent and, therefore, preclude[s] pursuit of a Bivens action.”). Congress, fully aware of the

Judiciary’s use of EDR Plans, has not taken further action to bring judiciary employees within a



                                                22
statutory scheme, but instead has allowed the Judiciary to implement EDR Plans, further

underscoring the separation of powers concerns regarding the independence of the federal

judiciary. It is clear that “Congress might doubt” the need for a Bivens remedy here, Tun-Cos, 922

F.3d at 525. “Congress’ ‘failure to provide a damages remedy’ is ‘more than inadvertent’ and

“strongly counsels hesitation before creating” a Bivens remedy in this context. Attkinson v. Holder,

925 F.3d 606, 621 (4th Cir. 2019); Dotson, 398 F.3d at 171.

       Each of these special factors, among others previously addressed in this case, individually

“counsel hesitation” because Congress “might doubt” the wisdom of providing an unprecedented

money damages remedy against a Unit Executive like the Defender. Accordingly, in addition to

the arguments set forth in the Defender’s MTD filings (ECF No. 44, 45, and 52), Congressional

silence and inaction and separation of powers concerns “counsel hesitation” because Congress

“might doubt” the efficacy of a money damages remedy here.

           d. Wilcox v. Lyons forecloses Plaintiff’s retaliation claim.

         Plaintiff’s retaliation claim is foreclosed by Wilcox v. Lyons, 970 F.3d 452 (4th Cir.

2020), which held that a “‘pure or generic retaliation claim’ . . . even if premised on complaints

of sex discrimination, is not cognizable under the Equal Protection Clause.” Id. at 461. In Wilcox,

like here, “the subject matter” of the plaintiff’s complaint was “sex discrimination and

harassment[.]” Id. at 459. But “[r]etaliation for reporting alleged sex discrimination imposes

negative consequences on an employee because of the employee’s report, not because of the

employee’s sex.” Id. at 460; see also ECF No. 52, pp. 4-5, 17 (Defender’s MTD Reply, noting

that retaliation and discrimination claims are two separate claims requiring two separate analyses).

       As in Wilcox, Plaintiff attempts to assert an equal protection claim by alleging that various

defendants subjected her to retaliation, failed to take “immediate and effective action on her



                                                 23
complaints,” and failed to “provide her with meaningful review and remedies[.]” Compl. ¶498.

Plaintiff’s allegations do not implicate an impermissible classification or discrimination on the

basis of her sex and fail to state a claim of retaliation under Wilcox.

       Even if Wilcox did not foreclose the retaliation claim, the facts as they relate to the

Defender show that no retaliation occurred so no retaliation claim could proceed, even if such a

claim did exist. Those facts as they relate to the Defender are set forth in detail in §3(B)(5) of

ECF No. 78 and are incorporated herein by reference. They address each allegation of

“retaliation” made by Plaintiff specifically against the Defender, as supported by the testimony

of the Defender and others. The overwhelming evidence shows that the Plaintiff was not subjected

to any retaliation in her employment with the FDO at any time by the Defender or anyone else.

GE A-GE C. Though Plaintiff also claims she was sexually harassed by the First Assistant and

subjected to discrimination, those claims fail for the reasons described herein and in the

Defender’s Motion to Dismiss.

       E. Fourth Circuit precedent forecloses Plaintiff’s statutory argument regarding 42
          U.S.C. § 1985(3) and § 1986.

       The Fourth Circuit in Hall considered and rejected Plaintiff’s statutory argument that

repeal by implication is disfavored. “Because ‘Congress clearly intended the CSRA to be the

exclusive remedy for federal employees,’ the comprehensive grievance procedures of the CSRA

implicitly repealed all other then-existing statutory rights of federal employees regarding

personnel decisions.” Hall, 235 F.3d at 206 (emphasis added). After rejecting the very argument

Plaintiff is making, the Hall Court announced a broad rule that bars both of Plaintiff’s statutory

claims: “[W]e hold that Congress intended the CSRA would operate to the exclusion of all other

statutory remedies for claims arising out of the federal employment relationship.” Hall, 235 F.3d

at 206 (emphasis added). While Hall dealt with a 42 U.S.C. § 1985(1) claim, the Fourth Circuit’s

                                                  24
holding applies to all other statutory remedies for claims arising out of the federal employment

relationship, Id., 235 F.3d at 206 (emphasis added), including Plaintiff’s 42 U.S.C. § 1985(3) and

§ 1986 claims, since they arose out of Plaintiff’s federal employment relationship. See Compl.

¶1 (“This action seeks relief for the deprivation of constitutional rights suffered by Jane Roe

(“Roe”) during her employment as a federal judiciary employee.”). Similarly, Plaintiff’s argument

regarding her § 1986 claim is foreclosed by Trerice v. Summons, 755 F.2d 1081, 1085 (4th Cir.

1985), which holds that a cause of action under § 1986 is dependent upon the existence of a claim

under § 1985; accordingly, the dismissal of Plaintiff’s § 1985 claim requires the dismissal of her

§ 1986 claim. Trerice, 755 F.2d at 1085.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motions for Partial Summary

Judgment against the Defender.

       Respectfully submitted this the 26th day of October, 2020.

                                             s/Shannon Sumerell Spainhour
                                             SHANNON SUMERELL SPAINHOUR
                                             N.C. State Bar No. 28108
                                             DAVIS HARTMAN WRIGHT PLLC
                                             28 Schenck Parkway, Suite 200
                                             Asheville, NC 28803
                                             Phone: 828-771-0833
                                             Mobile: 704-904-0506
                                             Fax: 252-514-9878
                                             Email: mss@dhwlegal.com


Counsel for Federal Public Defender Anthony Martinez in his individual capacity




                                                25
                                CERTIFICATE OF SERVICE

     The undersigned certifies that on October 26, 2020, I electronically filed the foregoing

FEDERAL DEFENDER FOR THE WESTERN DISTRICT OF NORTH CAROLINA’S
OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
AGAINST HIM IN HIS INDIVIDUAL CAPACITY

using the Court’s CM/ECF system, which will send notification of such filing to all counsel of

record, including:

       Cooper J. Strickland at cooper.strickland@gmail.com

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov


                                     s/Shannon Sumerell Spainhour

                                     SHANNON SUMERELL SPAINHOUR
                                     N.C. State Bar No. 28108
                                     DAVIS HARTMAN WRIGHT PLLC
                                     28 Schenck Parkway, Suite 200
                                     Asheville, NC 28803
                                     Phone: 828-771-0833
                                     Mobile: 704-904-0506
                                     Fax: 252-514-9878
                                     Email: mss@dhwlegal.com




                                               26
